DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
 Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Response to Arguments
Applicant's arguments filed on 04/01/2022 with respect to claims 1 – 20 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that the reference does not teach a salient region that represent at least one aesthetic need of human being.
	In response to Applicant's arguments examiner notes that “salient region of the reference image” and “aesthetic need of human being” are subjective.
	Applicant argues that Ishigami fails to teach at least one evaluation parameter of the salient region that represent at least one aesthetic need of human being.
	Examiner notes that Ishigami teaches at least one evaluation parameter of the salient region (paragraphs 0058 – 0059; center of gravity and size; and/or figure 3 item 106 and abstract and paragraph 0061; object region and tracking) that represent at least one aesthetic need of human being (figure 3 item 106; recognizing according to set criteria; figure 3 item 107; and/or determining at least one evaluation parameter based on the salient region and a preset image composition rule; which is sent to item 108 from item 107).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 10, and 19, the portion " salient region of the reference image " renders the claims indefinite because it is unclear how the applicant is measuring “salient region” since this is a term of degree/ subjective terms. The term is not defined by the claim (Note: applicant only states state that “the salient region is a region of interest to the human eyes” in paragraph 0037 of the specification as filed which is subjective), the specification does not provide a standard for ascertaining the requisite measurement, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(d). See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).

Regarding claims 1, 10, and 19, the portion "aesthetic need of human being" renders the claims indefinite because it is unclear how the applicant is measuring “aesthetic need of human being” since this is a term of degree/ subjective terms. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite measurement, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(d). See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigami (US PgPub No. 2004/0263625). 
Regarding claim 1, Ishigami teaches an image capture control method (figure 4; image capture control method), comprising: obtaining, in a posture changing process of an image capture device, a plurality of reference images captured by the image capture device (figure 3 item 106); for each of the plurality of reference images, determining a salient region of the reference image (paragraphs 0058 – 0059; center of gravity and size; and/or figure 3 item 106 and abstract and paragraph 0061; object region and tracking), and determining, based on the salient region and a preset image composition rule, at least one evaluation parameter of the salient region that represent at least one aesthetic need of human being (figure 3 item 106; recognizing according to set criteria; figure 3 item 107; and/or determining at least one evaluation parameter based on the salient region and a preset image composition rule; which is sent to item 108 from item 107); determining a target image among the plurality of reference images based on the at least one evaluation parameter of each of the plurality of reference images (figure 3 item 106 and abstract and paragraph 0061; object region and tracking); and setting, based on a first posture of the image capture device when capturing the target image, a second posture of the image capture device for capturing other images (paragraph 0061 rotating cameras thereby setting, based on a first posture of the image capture device when capturing the target image, a second posture of the image capture device for capturing other images).

Regarding claim 3, as mentioned above in the discussion of claim 1, Ishigami teaches all of the limitations of the parent claim.  Additionally, Ishigami teaches wherein the preset image composition rule includes at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and for each of the plurality of reference images, the determining of the at least one evaluation parameter includes: determining a first evaluation parameter of the salient region in the reference image based on each of the at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and determining the at least one evaluation parameter of the reference image by performing weighted summation on the first evaluation parameter corresponding to each of the at least one image composition rule (paragraphs 0007, 0061, 0080, 0085 – 0087, and 0091 – 0092; functions and combining wherein determining the at least one evaluation parameter of the reference image by performing weighted summation on the first evaluation parameter corresponding to each of the at least one image composition rule).

Regarding claim 10, Ishigami teaches an image capture control device (figures 3 and 12), comprising at least one storage medium storing a set of instructions for image capture control (figure 3 and 12; at least one storage medium storing a set of instructions for image capture control); and at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions (figure 3 and 12; at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions) to: obtain, in a posture changing process of the image capture device, a plurality of reference images captured by the image capture device (figure 3 item 106); for each of the plurality of reference images: determining a salient region of the reference image (paragraphs 0058 – 0059; center of gravity and size; and/or figure 3 item 106 and abstract and paragraph 0061; object region and tracking), and determine, based on the salient region and a preset image composition rule, at least one evaluation parameter of the salient region that represent at least one aesthetic need of human being (figure 3 item 106; recognizing according to set criteria; figure 3 item 107; and/or determining at least one evaluation parameter based on the salient region and a preset image composition rule; which is sent to item 108 from item 107);; determine a target image among the plurality of reference images based on the at least one evaluation parameter of each of the plurality of reference images (figure 3 item 106 and abstract and paragraph 0061; object region and tracking); and set, based on a first posture of the image capture device in when capture capturing of the target image, a second posture of the image capture device in for capturing other images (paragraph 0061 rotating cameras thereby set, based on a first posture of the image capture device in when capture capturing of the target image, a second posture of the image capture device in for capturing other images).

Regarding claim 12, as mentioned above in the discussion of claim 10, Ishigami teaches all of the limitations of the parent claim.  Additionally, Ishigami teaches an wherein the preset image composition rule includes at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and for each of the plurality of reference images, to determine the at least one evaluation parameter, the at least one processor executes the set of instructions to: determine a first evaluation parameter of the salient region in the reference image based on each of the at least one image composition rule (paragraphs 0061, 0085 – 0087, and 0091 – 0092; functions); and determine the at least one evaluation parameter of the reference image by perform weighted summation on the first evaluation parameter corresponding to each of the at least one image composition rule (paragraphs 0007, 0061, 0080, 0085 – 0087, and 0091 – 0092; functions and determine the at least one evaluation parameter of the reference image by perform weighted summation on the first evaluation parameter corresponding to each of the at least one image composition rule).

Regarding claim 19, Ishigami teaches a mobile platform (figures 3 and 12; a mobile platform), comprising: a body (figures 3 and 12; a body); an image capture device to capture at least one image (figures 3 and 12; an image capture device to capture at least one image); and an image capture control device (figures 3 and 12; image capture control device), comprising: at least one storage medium storing a set of instructions for image capture control (figures 3 and 12; at least one storage medium storing a set of instructions for image capture control); and at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions  (figures 3 and 12; at least one processor in communication with the at least one storage medium, wherein during operation, the at least one processor executes the set of instructions) to: obtain, in a posture changing process of the image capture device, a plurality of reference images captured by the image capture device (figure 3 item 106); for each of the plurality of reference images, determine a salient region of the reference image (paragraphs 0058 – 0059; center of gravity and size; and/or figure 3 item 106 and abstract and paragraph 0061; object region and tracking), and determine, based on the salient region and a preset image composition rule, at least one evaluation parameter of the salient region that represent at least one aesthetic need of human being (figure 3 item 106; recognizing according to set criteria; figure 3 item 107; and/or determining at least one evaluation parameter based on the salient region and a preset image composition rule; which is sent to item 108 from item 107); determine a target image among the plurality of reference images based on the at least one evaluation parameter of each of the plurality of reference images (figure 3 item 106 and abstract and paragraph 0061; object region and tracking); and set, based on a first posture of the image capture device in when capture capturing of the target image, a second posture of the image capture device in for capturing other images (paragraph 0061 rotating cameras thereby set, based on a first posture of the image capture device in when capture capturing of the target image, a second posture of the image capture device in for capturing other images).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 5 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Gosangi (US PgPub No. 2015/0098000).
Regarding claim 4, as mentioned above in the discussion of claim 3, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method. Gosangi, on the other hand teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method.
More specifically, Gosangi teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method (paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

Regarding claim 5, as mentioned above in the discussion of claim 4, Ishigami in view of Gosangi teach all of the limitations of the parent claim.
Additionally, Gosangi teaches wherein the at least one image composition rule includes the rule of thirds, under which a reference image is imaginarily divides by two first trisection-lines along a length direction of the reference image and two second trisection-lines along a width direction of the reference image, forming four intersections (paragraph 0021 and figure 1; at least one image composition rule includes the rule of thirds, under which a reference image is imaginarily divides by two first trisection-lines along a length direction of the reference image and two second trisection-lines along a width direction of the reference image, forming four intersections); and for each of the plurality of reference images, the determining of the first evaluation parameter of the salient region in the reference image based on each of the at least one image composition rule includes: determining a shortest distance among distances from a center of the salient region to the four intersections, and determining the first evaluation parameter of the salient region with respect to the rule of thirds based on coordinates of a centroid of the salient region and the shortest distance (paragraph 0021 and figure 1 also abstract; object in the scene and rule of thirds; thereby determining a shortest distance among distances from a center of the salient region to the four intersections, and determining the first evaluation parameter of the salient region with respect to the rule of thirds based on coordinates of a centroid of the salient region and the shortest distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

Regarding claim 13, as mentioned above in the discussion of claim 12, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method. Gosangi, on the other hand teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method.
More specifically, Gosangi teaches wherein the at least one image composition rule includes at least one of a rule of thirds, a subject visual balance method, a golden section method, or a center symmetry method (paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

Regarding claim 14, as mentioned above in the discussion of claim 13, Ishigami in view of Gosangi teach all of the limitations of the parent claim.
Additionally, Gosangi teaches wherein the at least one image composition rule includes the rule of thirds, under which a reference image is imaginarily divides by two first trisection-lines along a length direction of the reference image and two second trisection-lines along a width direction of the reference image, forming four intersections (paragraph 0021 and figure 1; at least one image composition rule includes the rule of thirds, under which a reference image is imaginarily divides by two first trisection-lines along a length direction of the reference image and two second trisection-lines along a width direction of the reference image, forming four intersections); and for each of the plurality of reference images, to determine the first evaluation parameter of the salient region, the at least one processor executes the set of instructions to: determine a shortest distance among distances from a center of the salient region to the four intersections, and determine the first evaluation parameter of the salient region with respect to the rule of thirds based on coordinates of a centroid of the salient region and the shortest distance (paragraph 0021 and figure 1 also abstract; determine a shortest distance among distances from a center of the salient region to the four intersections, and determine the first evaluation parameter of the salient region with respect to the rule of thirds based on coordinates of a centroid of the salient region and the shortest distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Gosangi with the teachings of Ishigami because Gosangi teaches in at least paragraph 0021 that using the system will result in improved aesthetics thereby improving the imaging in Ishigami.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Yamazaki (US PgPub No. 2014/0049658).
Regarding claim 7, as mentioned above in the discussion of claim 1, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach eliminating errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images. Yamazaki, on the other hand teaches eliminating errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images.
More specifically, Yamazaki teaches eliminating errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images (paragraphs 0006 and 0012; wobble shake distortion correction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yamazaki with the teachings of Ishigami because to improve imaging in Ishigami by correcting for distortion.

Regarding claim 16, as mentioned above in the discussion of claim 10, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach eliminate errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images. Yamazaki, on the other hand teaches eliminate errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images.
More specifically, Yamazaki teaches eliminate errors caused by at least one of lens distortion or a "jello" effect of the image capture device from each of the plurality of reference images (paragraphs 0006 and 0012; wobble shake distortion correction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yamazaki with the teachings of Ishigami because to improve imaging in Ishigami by correcting for distortion.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Nakamura (US PgPub No. 2012/0212622).
Regarding claim 9, as mentioned above in the discussion of claim 1, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the setting of the second posture of the image capture device for capturing images includes: setting the second posture of the image capture device for capturing images by using a gimbal. Nakamura, on the other hand teaches wherein the setting of the second posture of the image capture device for capturing images includes: setting the second posture of the image capture device for capturing images by using a gimbal.
More specifically, Nakamura teaches wherein the setting of the second posture of the image capture device for capturing images includes: setting the second posture of the image capture device for capturing images by using a gimbal (paragraphs 0084 – 0085; setting the second posture of the image capture device for capturing images by using a gimbal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Nakamura with the teachings of Ishigami because Nakamura teaches in at least paragraph 0084 - 0085 that using the system will result in improving the tracking characteristics thereby improving the imaging and/or tracking in Ishigami.

Regarding claim 18, as mentioned above in the discussion of claim 10, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach a gimbal, wherein to set the second posture of the image capture device for capturing images, the at least one processor executes the set of instructions to: set the second posture of the image capture device for capturing images by using the gimbal. Nakamura, on the other hand teaches a gimbal, wherein to set the second posture of the image capture device for capturing images, the at least one processor executes the set of instructions to: set the second posture of the image capture device for capturing images by using the gimbal.
More specifically, Nakamura teaches a gimbal, wherein to set the second posture of the image capture device for capturing images, the at least one processor executes the set of instructions to: set the second posture of the image capture device for capturing images by using the gimbal (paragraphs 0084 – 0085; setting the second posture of the image capture device for capturing images by using a gimbal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Nakamura with the teachings of Ishigami because Nakamura teaches in at least paragraph 0084 - 0085 that using the system will result in improving the tracking characteristics thereby improving the imaging and/or tracking in Ishigami.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigami (US PgPub No. 2004/0263625) in view of Beard (US PgPub No. 2017/0300759).
Regarding claim 20, as mentioned above in the discussion of claim 19, Ishigami teaches all of the limitations of the parent claim.  
However, Ishigami fails to teach wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot. Beard, on the other hand teaches wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot.
More specifically, Beard teaches wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot (paragraph 0021 also figure 1 and 3A; wherein the mobile platform is an unmanned aerial vehicle, an unmanned vehicle, a handheld device, or a mobile robot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Beard with the teachings of Ishigami to have improved function of monitoring at various locations.

Allowable Subject Matter
Claims 2, 6, 8, 11, 15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  “wherein for each of the plurality of reference images, the determining of the salient region by performing the saliency detection includes: performing Fourier transform on the reference image; obtaining a phase spectrum of the reference image based on a first result of the Fourier transform; and determining the salient region in each of the plurality of reference images by performing Gaussian filtering on a second result of inverse Fourier transform of the phase spectrum” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 6:  “wherein the at least one image composition rule includes the subject visual balance method; and for each of the plurality of reference images, the determining of the first evaluation parameter of the salient region in the reference image based on each of the at least one image composition rule includes: determining a normalized Manhattan distance based on coordinates of a center of the reference image, and coordinates of a center of the salient region, and coordinates of a centroid of the salient region; and determining the first evaluation parameter of the salient region with respect to the subject visual balance method based on the normalized Manhattan distance” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 8:  “wherein the eliminating of the errors caused by at least one of the lens distortion or the "jello" effect of the image capture device includes: performing line-to-line synchronization on a vertical synchronization signal count value of each of the plurality of reference images and data of each of the plurality of reference images to determine motion information of each line of data in each of the plurality of reference images in an exposure process; generating a grid in each of the plurality of reference images through backward mapping or forward mapping; calculating the motion information by using an iterative method to determine an offset in coordinates at an intersection of the grid in the exposure process; and de-distorting each of the plurality of reference images based on the offset to eliminate the errors” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 11:  “wherein for each of the plurality of reference images, to determine the saliency region, the at least one processor executes the set of instructions to: perform Fourier transform on the reference image; obtain a phase spectrum of the reference image based on a first result of the Fourier transform; and determine the salient region in each of the plurality of reference images by perform Gaussian filtering on a second result of inverse Fourier transform of the phase spectrum” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 15:  “wherein the at least one image composition rule includes the subject visual balance method; and for each of the plurality of reference images, to determine the first evaluation parameter of the salient region, the at least one processor executes the set of instructions to: determine a normalized Manhattan distance based on coordinates of a center of the reference image, and coordinates of a center of the salient region, and coordinates of a centroid of the salient region; and determine the first evaluation parameter of the salient region with respect to the subject visual balance method based on the normalized Manhattan distance” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 17:  “wherein to eliminate the errors caused by at least one of the lens distortion or the "jello" effect of the image capture device, the at least one processor executes the set of instructions to: perform line-to-line synchronization on a vertical synchronization signal count value of each of the plurality of reference images and data of each of the plurality of reference images to determine motion information of each line of data in each of the plurality of reference images in an exposure process; generate a grid in each of the plurality of reference images through backward mapping or forward mapping; calculate the motion information by using an iterative method to determine an offset in coordinates at an intersection of the grid in the exposure process; and de-distort each of the plurality of reference images based on the offset to eliminate the errors” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
05/23/2022